Citation Nr: 1623699	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  11-12 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral hearing loss.

2.  Entitlement to service connection for a right foot disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION


The Veteran served on active duty from November 1968 to April 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in pertinent part, granted service connection for left ear hearing loss; continued the noncompensable evaluation for right ear hearing loss; and found no new and material evidence to reopen the claim for service connection for a right foot disability.  

The Veteran testified before the undersigned Veterans Law Judge at an April 2013 videoconference hearing.  A transcript of this hearing is of record.

In September 2013, the Board reopened the claim for service connection for a right foot disability and remanded the issues on appeal for additional development.  As discussed below, there has not been substantial compliance with the September 2013 remand instructions, so the matter must, in part, be remanded.  Stegall v. West, 11 Vet. App. 268 (1998).  

After the most recent supplemental statement of the case was issued in November 2013, additional VA treatment records were associated with the claims file.  As the records include pertinent, but duplicative, evidence to the issues on appeal, no waiver of Agency of Original Jurisdiction (AOJ) consideration is required.  38 C.F.R. §§ 19.37, 20.1304 (2015).

The issue of entitlement to service connection for a right foot disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  

The issue of entitlement to service connection for a left foot disability has been raised by the record in an August 2009 statement, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

The Veteran has, at worst, Level III in the right ear and Level III in the left ear. 


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the notice requirements have been satisfied by letters in November 2008 and February 2009.  

The Board also concludes that the duty to assist has been satisfied as all pertinent service records, post-service treatment records, and lay statements are in the claims file.  In addition, the Veteran underwent VA examinations in December 2008, September 2010, October 2012, and October 2013.  

In April 2013, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  During that hearing the Veteran's representative and the Veterans Law Judge explained the issues and asked the Veteran questions to ascertain the extent of his bilateral hearing loss and the nature of his right foot disability.  The hearing was also focused on the elements necessary to substantiate his claims.  Neither the Veteran nor his representative has suggested any deficiency in the conduct of that hearing; and all pertinent evidence that might substantiate the claims was identified by the Veteran and attempted to be obtained.  Therefore, the Board finds that the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claims.

II. Higher Evaluation

The Veteran asserts that his current noncompensable evaluation does not adequately reflect the severity of his bilateral hearing loss.  See August 2009 Notice of Disagreement.  The Board finds no basis to award a compensable evaluation.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran's bilateral hearing loss has been currently evaluated as noncompensable, effective February 11, 2004, under 38 C.F.R. § 4.85, Diagnostic Code 6100.  

Evaluations of defective hearing are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 Hertz (Hz).  38 C.F.R. § 4.85, Diagnostic Code 6100.  To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI.  Other than exceptional cases, VA arrives at the proper designation by mechanical application of Table VI, which determines the designation based on results of standard test parameters.  Id.  Table VII is then applied to arrive at a rating based upon the respective Roman numeral designations for each ear.  Id.  Where impaired hearing is service connected in only one ear, the non-service connected ear will be assigned a Roman numeral I for rating purposes.  Id.  

Under 38 C.F.R. § 4.86, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels (dB) or more, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2015).  Further, when the average puretone threshold is 30 dB or less at 1000 Hertz, and 70 dB or more at 2000 Hz, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher level.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b) (2015).

In December 2008, the Veteran underwent a VA audiological examination.  The results of the puretone threshold testing were in the right ear at 1000, 2000, 3000, and 4000 Hz of 15, 25, 75, and 105 dB, respectively, for an average over the four frequencies of interest of 55 dB.  Test results of puretone thresholds were in the left ear at 1000, 2000, 3000, and 4000 Hz of 10, 30, 45, and 75 dB, respectively, for an average over the four frequencies of interest of 40.  Speech audiometry, using the Maryland CNC word list, revealed speech recognition scores of 94 percent in the right ear and 94 percent in the left ear.  The results show that the Veteran does not have exceptional hearing loss in either ear as contemplated in 38 C.F.R. § 4.86.

Application of 38 C.F.R. § 4.85 Table VI to the December 2008 measurements result in assignment of Roman Numeral I in the right ear and Roman Numeral I in the left ear.  A noncompensable evaluation is derived from the application of Table VII of 38 C.F.R. § 4.85.  

In September 2010, the Veteran underwent another VA audiological examination.  The results of the puretone threshold testing were in the right ear at 1000, 2000, 3000, and 4000 Hz of 15, 35, 75, and 105 dB, respectively, for an average over the four frequencies of interest of 57.5 dB.  Test results of puretone thresholds were in the left ear at 1000, 2000, 3000, and 4000 Hz of 15, 30, 45, and 80 dB, respectively, for an average over the four frequencies of interest of 42.5.  Speech audiometry, using the Maryland CNC word list, revealed speech recognition scores of 84 percent in the right ear and 80 percent in the left ear.  The results show that the Veteran does not have exceptional hearing loss in either ear as contemplated in 38 C.F.R. § 4.86.

Application of 38 C.F.R. § 4.85 Table VI to the September 2010 measurements result in assignment of Roman Numeral III in the right ear and Roman Numeral III in the left ear.  A noncompensable evaluation is derived from the application of Table VII of 38 C.F.R. § 4.85.  

In October 2012, the Veteran was afforded another VA audiological examination.  The results of the puretone threshold testing were in the right ear at 1000, 2000, 3000, and 4000 Hz of 15, 30, 75, and 100 dB, respectively, for an average over the four frequencies of interest of 55 dB.  Test results of puretone thresholds were in the left ear at 1000, 2000, 3000, and 4000 Hz of 10, 35, 45, and 75 dB, respectively, for an average over the four frequencies of interest of 41.  Speech audiometry, using the Maryland CNC word list, revealed speech recognition scores of 84 percent in the right ear and 80 percent in the left ear.  The results show that the Veteran does not have exceptional hearing loss in either ear as contemplated in 38 C.F.R. § 4.86.

Application of 38 C.F.R. § 4.85 Table VI to the October 2012 measurements result in assignment of Roman Numeral II in the right ear and Roman Numeral III in the left ear.  A noncompensable evaluation is derived from the application of Table VII of 38 C.F.R. § 4.85.  

In October 2013, the Veteran was afforded another VA audiological examination.  The results of the puretone threshold testing were in the right ear at 1000, 2000, 3000, and 4000 Hz of 25, 45, 80, and 95 dB, respectively, for an average over the four frequencies of interest of 61 dB.  Test results of puretone thresholds were in the left ear at 1000, 2000, 3000, and 4000 Hz of 15, 45, 55, and 75 dB, respectively, for an average over the four frequencies of interest of 48.  Speech audiometry, using the Maryland CNC word list, revealed speech recognition scores of 94 percent in the right ear and 88 percent in the left ear.  The results show that the Veteran does not have exceptional hearing loss in either ear as contemplated in 38 C.F.R. § 4.86.

Application of 38 C.F.R. § 4.85 Table VI to the October 2013 measurements result in assignment of Roman Numeral II in the right ear and Roman Numeral II in the left ear.  A noncompensable evaluation is derived from the application of Table VII of 38 C.F.R. § 4.85.  

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  Here, the December 2008 VA examiner found no significant effects on the Veteran's occupation and no effect on usual daily activities.  The September 2010, October 2012, and October 2013 VA examiners noted that the Veteran had difficulty hearing in noise and had difficulty hearing conversations, especially on his right side. 

The Board has considered the Veteran's statements that his bilateral hearing loss is worse than is contemplated by his current noncompensable rating and that he is entitled to a compensable evaluation for such hearing loss.  However, in determining the actual degree of disability, an objective examination is most probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot necessarily meet the burden imposed by the rating criteria under 38 C.F.R § 4.85, Diagnostic Code 6100 with respect to determining the severity of his service-connected bilateral hearing loss disability.  Cf. Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows what symptoms he is experiencing and that are causing him disability, .... [and] it is the Secretary who knows the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.").

In summary, the Veteran's bilateral hearing loss warrants a noncompensable evaluation throughout the appeal period.  

The Board has considered whether the Veteran's bilateral hearing loss presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The Veteran's service-connected bilateral hearing loss is manifested by symptoms of decreased hearing acuity and difficulty understanding normal conversational speech.  These symptoms and their resulting effects are fully contemplated by the rating schedule, which takes into account that a loss of hearing acuity would reasonably expect to result in some difficulty hearing speech.  The Board concludes that there is nothing exceptional or unusual about the Veteran's disability; the rating criteria adequately describe his disability level and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In addition, the Veteran does not display any of the related factors, such as frequent periods of hospitalization or marked interference with employment, contemplated in the rating schedule as evidence that his disability was outside the governing norm.  See 38 C.F.R. § 3.321(b)(1).  

For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  Id.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  


ORDER

Entitlement to a compensable evaluation for bilateral hearing loss is denied.


REMAND

In September 2013, the Board remanded the issue of entitlement to service connection for a right foot disability.  Finding deficiencies in the September 2010 VA opinion, the Board requested that the Veteran be afforded a new VA examination.  In particular, the Board found that the examiner, after finding no current diagnosis for a right foot disability, did not address the Veteran's right foot diagnoses (plantar fasciitis and degenerative joint disease (DJD) of the first metatarsophalangeal (MTP) joint) which were in the record.  Furthermore, there was no discussion of the Veteran's contentions of continuous right foot pain since service.  

At an October 2013 VA examination, the examiner noted that the Veteran did not now or ever have a foot condition.  This determination conflicts with the finding made during the examination that diagnostic testing found degenerative or traumatic arthritis of the right foot.  Furthermore, the record, as discussed above, does show that the Veteran had prior right foot diagnoses.  In concluding that the Veteran's right foot complaint was less likely than not the result of his military service, the examiner relied on a within normal limits right foot examination and two cited reports of in-service treatment for right foot cellulitis and tendonitis without any record of injury.  Again, the examiner failed to discuss the Veteran's competent report of continuous right foot pain since service.  Based on the above, the Board finds that the October 2013 VA examiner failed to comply with the September 2013 remand instructions.  Accordingly, another remand is required to afford the Veteran another VA examination of his right foot disability.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's outstanding treatment records, including Columbia VA Medical Center treatment records from March 2016 to the present.  

2.  Only after obtaining the above treatment records, to the extent available, then schedule another VA examination of the Veteran's right foot.  Provide the examiner with the claims file, including a copy of this REMAND.  

After reviewing the claims file, the examiner should provide an opinion regarding whether it is at least as likely as not (50 percent probability or more) that the Veteran has a current right foot disability that had its onset in service or that is otherwise etiologically related to his active military service.  

In providing the above requested opinion, the examiner should address the Veteran's prior right foot diagnoses for plantar fasciitis and DJD of the first MTP joint.  In addition, the examiner should address the Veteran's competent report that he had continuous right foot pain since service.  

A complete rationale for any opinion expressed must be provided.  

3.  Then, readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


